Citation Nr: 1743538	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, PTSD, and dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus began in service and has continued since service.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The Veteran has reported ringing in his ears and the Board finds his reports both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran also claims that he first noticed ringing in his ears around 1969 after conducting an exercise where live ammunition was fired.  At the hearing, the Veteran reported that during these exercises, which occurred about every two months, his job was to help load the guns but he denied wearing hearing protection.  He also reported that during Vietnam he was exposed to frequent and loud depth charges and he also fired machines guns without wearing hearing protection.  His DD-214 shows that his military occupational specialty was ordnance mechanics and that he received, inter alia, a Vietnam Service Medal with two bronze stars.  The Board finds no reason to question the Veteran's account of such noise exposure and will therefore concede exposure to noise in service, as it is consistent with the Veteran's in-service duties.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Thus, the question is one of nexus.

Relevant to the issue of nexus, in March 2011, a VA examiner opined that tinnitus was not related to service because it was likely secondary to hearing loss, which she determined was not related to service.  She noted in the medical history section that service treatment records were negative for complaints of ringing in the ears and at the time of the examination, the Veteran reported that he could not recall when his tinnitus first began.

As discussed above, however, the Veteran is competent to testify as to the existence of ringing in his ears and at the hearing he reported that he first experienced ringing in the ears during service and had continued to experience these symptoms until the present.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles, 16 Vet. App. 374 (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  Again, in light of the Veteran's duties and experiences during service, the Board finds these reports to be credible.  Although there is a negative nexus opinion, that opinion does not appear to be based on the premise that the Veteran has experienced ringing in his ears since service.  Accordingly, it is entitled to less weight.

In sum, while there is a negative nexus opinion of some probative value, there is also competent and probative evidence tending to show that tinnitus first manifested during service and has continued since that time.  See 38 C.F.R. § 3.303(b).  The evidence is thus in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  With reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107.  The appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, in March 2011, a VA examiner concluded that the Veteran's hearing loss was unrelated to his military service.  Her conclusion rested in part on the premise that there was "no complaint of hearing loss...found in service medical records or noted at the time of separation."  As discussed above, in light of the nature and circumstance of the Veteran's service, the Board finds the testimony at the hearing that he first noticed hearing loss during service to be competent and credible.  Accordingly, the Board finds that an addendum opinion which adequately contemplates the Veteran's assertions must be obtained.

Finally, the Board notes that the May 2011 rating decision denying hearing loss and tinnitus also denied entitlement to service connection for PTSD and dysthymic disorder.  The Veteran timely appealed the latter two issues and although an August 2013 statement of the case addressing tinnitus and hearing loss acknowledged this and indicated that the Veteran would subsequently be provided with a statement of the case addressing those issues, no such document is of record.  This must be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issues of entitlement to service connection for PTSD and dysthymic disorder.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  Forward the entire claims file in electronic records and a copy of this remand to the author of the March 2011 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of the Veteran's current hearing loss.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current hearing loss is related to service, to include the in-service noise exposure resulting from live fire exercises and/or from exposure to depth charges and machines guns while in Vietnam.

The examiner is advised that the Veteran is competent to report symptoms of difficulty hearing during service and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


